Citation Nr: 1120561	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a stress fracture to the left foot. 

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from August 2007 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a left foot stress fracture, bilateral shin splints, and a psychiatric disorder.  For all three issues, she has provided some evidence of either a current diagnosis and/or of an incident in service which requires further explanation or development. 

Specifically, service treatment records (STRs) show that the Veteran was evaluated in early October 2007 for complaints of blisters on both feet, bilateral lower leg pain with swelling, as well as multiple bruising and pain in the upper left foot.  The symptoms were all attributed to marching, and the clinical assessments included shin splints, abrasion/friction burn, and compression arthralgia of the ankle/foot.  

In November 2007 the Veteran was evaluated for continued complaints of left foot pain of two weeks duration.  Examination of the lower extremities was normal with the exception of localized swelling on the left and with tenderness on palpation localized in the tibial shaft.  X-rays of the left foot revealed the bones, joints, and soft tissues were normal with no evidence of fracture, dislocation, or stress fracture/reaction.  X-rays of the left tibia and fibula showed the bones, joints, and soft tissues were also normal with no evidence of stress fracture, calluses or shin splint changes.  The Veteran was given a temporary physical profile for 30 days.  
Other evidence in the file indicates that the Veteran's injuries made her unable to complete training and that the combination of her profile and recovery time of 30 or more days was sufficient cause to relieve her from Officer Candidate School (OCS).  Because her enlistment commitment could not be fulfilled by the Army, the Veteran requested separation based on the Army's inability to fulfill its obligation.  

An entry dated in January 2008, just prior to service discharge, shows the Veteran was evaluated for continued complaints of left foot pain and more recently complaints of knee trouble.  She specifically complained of pain at the dorsal lateral ankle and intense pain at the vasal-vagal nerve, particularly at night and with prolonged standing.  She gave a pre-service history of wearing corrective shoes as a child and multiple ankle sprains and noted that prior to service a civilian doctor told her had a vagal-vagus nerve problem and that a recruiter instructed her to lie about prior medical conditions.  With the exception of left foot tenderness at the fifth metatarsus, clinical evaluation of the lower extremities was within normal limits.  The examiner noted that previous X-rays of the left tibia and fibula and the left foot showed the bones, joints and soft tissues were normal with no evidence of stress fracture or shin splints.  The examiner reported no specific pathology to render a diagnosis of left foot stress fracture or shin splints.  

When examined by VA in June 2008, the Veteran reported intermittent pain, weakness, and instability of the left foot as well as bilateral shin pain made worse with standing and running.  She also reported feeling a knot in her left shin and warmth, but no redness or swelling.  Functionally she had problems with running and prolonged walking or standing.  While the VA examiner listed few, if any, actual clinical findings consistent with shin splints or stress fracture residuals, he then provided diagnoses of both conditions.  

The Board finds the medical evidence of record is insufficient to decide the claims.  The VA opinion of record did not address with sufficient clarity the question of whether the Veteran has continuing/permanent disability manifested by a left foot stress fracture or bilateral shin splints.  In addition, the examiner indicated the claims file was not available for review on the day of the examination.  Grover v. West, 12 Vet. App. 109, 112 (1999) (a post-service reference to symptoms in service, without a review of STRs, is not competent medical evidence).  

Thus, the Board finds the VA examination report is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran currently has chronic disabilities manifested by residuals stress fracture of the left foot and bilateral shin splints that had their onset during her service.

With regard to the Veteran's psychiatric claim, the STRs shows that she was referred to "CMHS" after her husband reported concern about a passive suicidal threat.  Evaluation revealed she and her husband had been having long-term marital problems and that she was having difficulty with insomnia, depression, and persistent worry regarding family stability and her pending separation from the Army.  She denied any suicide attempts, but noted that in the past she had made a superficial cut on her wrist in the presence of her mother after becoming upset.  She also gave a history of "clawing" or scratching her face while in the mirror.  

The examiner noted that, although there appeared be a history of depression since childhood, the Veteran's recent manifestations of symptoms began in June/July 2007 and had progressed.  The Veteran reported receiving relevant treatment prior to enlisting but stated that she was instructed to discontinue her therapy and medication by her recruiter.  She had been treated for depression over the last 8 years by various providers and had been prescribed Wellbutrin and Seroquel for anxiety.  The clinical impression was primary insomnia, major depression, and anxiety disorder.  

Following service discharge, the Veteran underwent a VA mental disorders examination June 2008.  At that time the examiner diagnosed depressive disorder directly related to the Veteran's family situation for many years.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1110, 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence that it was not aggravated by such service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to rebut the presumption of sound condition VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

In this case, the Veteran's preservice history/behavior and subsequent problems during service raise significant medical questions regarding whether a pre-existing psychiatric disorder, became appreciably worse during service beyond its natural progression in accordance with the above-cited law.  Although a VA examination report is of record, it fails to provide such an opinion.  Given the foregoing, the Board finds that additional VA examination is necessary.  See Barr, supra.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to post-service treatment or evaluation for left foot fracture residuals, bilateral shin splints, and depression, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on her behalf.  The records obtained should include, but are not limited to any treatment the Veteran may have received from private physicians and/or facilities prior to her enlistment in August 2007.  Document any attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform her and request that she obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the nature, extent and etiology of any left foot stress fracture or bilateral shin splints that she may have.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  The examiner should indicate whether any degenerative changes shown on X-ray support a diagnosis of stress fracture or shin splints.  

For any left foot stress fracture or bilateral shin splints diagnosed on examination, the examiner should provide an opinion addressing whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a 50/50 probability), or unlikely (i.e., a probability of less than 50 percent), that such disorder had its clinical onset in service or is otherwise related to active duty, including the in-service treatment for complaints of bilateral leg pain and left foot pain.  If any currently diagnosed left foot stress fracture or bilateral shin splints cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.  

The examiner must provide a complete rationale for all conclusions drawn or opinions expressed.  Any opinion provided should include discussion of specific evidence of record, particularly the STRs.  

3.  The Veteran should also be afforded a VA psychiatric examination.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report.  A detailed history of any treatment for psychiatric symptoms before, during, and after service should be obtained from the Veteran.  All indicated tests and studies, including psychological examination/testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report. 

a) The examiner should provide an opinion addressing whether a psychiatric disorder existed prior to active duty (considering the referenced symptomatology and treatment before her enlistment) and, if so, whether such preexisting disorder underwent a permanent worsening (beyond its natural progression) during such service.  

b) If the examiner concludes that the Veteran has a psychiatric disorder that did not exist prior to service entrance, the examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any present psychiatric disability, including depression, is traceable to any incidents, symptoms, or treatment the Veteran experienced or manifested during service, or is in any other way causally related to his active service, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  The examiner should specifically address the Veteran's problems during service as the possible onset of any current disability.  

The examiner must provide a complete rationale for all conclusions drawn or opinions expressed.  Any opinion provided should include discussion of specific evidence of record, particularly the STRs.  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and her representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2009).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


